Citation Nr: 1201754	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-37 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic thoracic back strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1991. 

This matter was last before the Board of Veterans' Appeals (Board) in October 2010 on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The Board remanded the claim of service connection for a back disability, as well as claims of service connection for hearing loss and tinnitus, for additional development.

Subsequent to the Board's remand, the RO issued a May 2011 rating decision granting service connection for hearing loss and tinnitus. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). As the Veteran has not filed an NOD in regard to the May 2011 rating decision, the claims for service connection for hearing loss and tinnitus are not before the Board and are not reflected on the title page.


FINDINGS OF FACT

1. The Veteran has reported experiencing recurrent mid-thoracic strains since injuring his back while on active duty service.

2. The Veteran is competent to report his symptoms and his reports are credible.

3. He has been diagnosed with chronic thoracic strain.

4. With the benefit of the doubt resolved in the Veteran's favor, the Veteran's chronic back strain began during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for chronic thoracic back strain have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 5299 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist. Further, the claims file reflects that the RO substantially completed the Board's October 2010 remand directives to provide the Veteran with additional notice and an examination and to make efforts to gather additional records. Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran contends that he began experiencing back problems after injuring his back while on active duty in May 1990. Multiple medical opinions within the claims file support his contentions. Based on this evidence, the Board will grant his claim for service connection on a direct basis. Alemany v. Brown, 9 Vet. App. 518 (1996); (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Veteran's available service treatment records reflect that he did not have any back disability or complaints of back pain at the time of enlistment. He has submitted a hospital treatment note dated May 1990 (i.e., dated during active duty) reflecting emergency treatment for a mid-thoracic back strain. His separation examination does not reflect any diagnosed back disability and he did not complain of back pain on a self report of medical history completed at the time of separation. The remainder of the Veteran's service treatment records have been lost or destroyed. Due to the unavailability of these records, VA has a heightened obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule. Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A December 1995 private treatment note indicates that the Veteran was working on a roof when he "slipped on some ice causing a strain of the left thoracic area." The note states that he completed his work day, but woke up the next morning with extreme left thoracic pain. The Veteran was diagnosed with left thoracic strain with spasm and was advised not to push, pull, or carry anything over 15 pounds. Five (5) days later he was re-evaluated and informed that he could return to work without restriction.

In March 1997, the Veteran reported for chiropractic treatment of thoracic back pain. The record reflects that he informed the health care provider he had experienced chronic mid-back pain ever since serving in the military. The chiropractor diagnosed thoracolumbar strain and subsequently treated the Veteran at follow-up appointments in 1991, 2000, and 2001.

A March 2003 private treatment note reflects that the Veteran sought treatment for back pain. He informed the examiner that he had fallen off a roof in 1999, but did not experience any back pain at that time and his other injuries from that fall had resolved. The physician referred him for further evaluation. May 2003 private treatment records reflect further evaluation of the Veteran's back and note the construction-related accident that the Veteran experienced in 1999. The records reflect that accident resulted in foot fracture, shoulder dislocation, and concussion. The health care provider observed current thoracic spasms.

The Veteran's private primary care physician wrote to VA in January 2006 and indicated that he had reviewed service treatment records. The physician opined that, on the bases of examination and treatment of the Veteran and review of service records, his chronic thoracic pain began during active duty service.

A May 2008 private treatment record reflects that the Veteran was moving a lawn mower when he felt a "pop" in his mid-back. He was diagnosed with a mid-back strain.

The Veteran wrote to VA in November 2010 and contended that he had experienced chronic thoracic pain since service. He was afforded a VA examination later that month. The examiner noted the Veteran's contentions that he had experienced chronic back strain since injuring his back in May 1990 and observed that he had subsequently been treated for back strain in 1995, 1997, 1999, 2000, 2001, 2002, and 2008. The examination report reflects that the Veteran informed the examiner that he experienced recurrent back pain after the May 1990 injury, but reported no recurrent back pain on the April 1991 separation self report of medical history because he did not want to spend additional time in the military undergoing further evaluation. Based on thorough examination of the Veteran and evaluation of medical evidence showing repeated thoracic strains similar to the strain he experienced in service, the examiner opined that the Veteran experienced a recurrent back condition aggravated by factors such as improper postures and movements. He opined that the chronic thoracic strain likely began during his active duty as a result of the in-service injury.

The Veteran's private chiropractor wrote to VA in November 2010 and also opined that his chronic thoracic spine pain was causally related to his military service.

A May 2011 deferred rating decision states that the Appeals Management Center Rating Board determined that the Veteran's case was not ready for rating. The deferral observes that the ranges of motion noted by the November 2010 VA examiner were outside of the normal ranges of motion and requested that the examiner provide baseline manifestations of the back disability and the "increased manifestations which, in his opinion, are proximately due to the service-connected disability." The deferral further informed the examiner that the Veteran's discharge examination was negative for evaluation or complaint of back disability, private treatment notes for his 1995 and 2008 injuries do not refer to the in-service injury, and that "the Veteran apparently had no further back problems [from service] until December 1995."

The November 2010 VA examiner issued a June 2011 addendum to his opinion noting that he was "being asked to give a supplemental opinion as to conflicting evidence regarding whether the Veteran's current back disability is related to his thoracic strain injury that occurred on 5/31/90 while in the military." The examiner stated that he had re-reviewed the claims file and that he had properly reported the ranges of motion that he had observed in November 2010. However, he also reported review of his prior medical opinion and stated that "one can" (italics added for emphasis) conclude based on the Veteran's 1991 self report of no back problems that his in-service back strain had resolved and that any post-1995 back complaints were the result of his 1995 work injury. The examiner stated that he now could not opine on the matter of service connection without resort to speculation.   

In an October 2011 statement, the Veteran again contended that he had experienced pain in the thoracic region of his back ever since his May 1990 in-service injury.

The Veteran contends that he began experiencing chronic mid-back pain during his active duty service after his May 1990 back injury. The Veteran is competent to report the circumstances of his service. 38 C.F.R. § 3.159(a)(2). His contentions are supported by statements made to health care providers. Although the treatment record does not contain any records of treatment for back pain in between his discharge from active duty and the documented 1995 work injury, the Board finds his lay testimony of having experienced back pain symptoms during and after his service based on consistency with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The medical evidence of record clearly reflects that the Veteran experienced recurrent thoracic back strain. His pre-claim statements to his chiropractor about experiencing thoracic pain ever since the May 1990 injury are particularly probative as they were generated as part of assessments of the Veteran's then-state of physical fitness in tandem with diagnosis and treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). Further, two (2) private health care practitioners and a VA examiner - who were all aware of his medical history - provided opinions that the current chronic back disability is likely causally related to the in-service back injury.

In regard to the VA examiner's June 2011 addendum that was prompted by a May 2011 deferred rating decision, it is clear that the Veteran's primary contention is that he has had continuing back pain. Although the back symptoms have essentially waxed and waned, his essential disorder has remained unchanged.

Although further medical inquiry could be undertaken with a view towards development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Service connection for chronic thoracic strain is granted.

In granting service connection for thoracic strain, the Board does not express any opinion as to its severity for purposes of assigning a disability rating. That determination will be made by the RO. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for a back disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


